DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on November 09, 2022. 

Status of Claims
Claims 1, 10 and 12 have been amended. Claims 2-8 has been cancelled. No new claim has been added.  Claims 1 and 9-18 are pending. Claims 1 and 9-18 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 11/09/2022 have been entered.  The previous objections to claims 4 and 6 are considered moot since claims 4 and 6 have been cancelled.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 11/09/2022 have been fully considered. It is noted that claim 1, an independent claim from which all of the claims ultimately depend, has been amended to recite “wherein the one or more food preserving elements are added into a material of the food container in a regenerative manner.” 
Applicant argues that the claim 1 and its dependent claims as amended are not anticipated or obvious over cited prior arts, Jensen et al. (US 2008/0199577 A1) and/or Beckwith et al. (US 3,240,736).  Applicant argues that: Jensen relates to an absorbent food pad that can be inserted into a food storage container. Jensen discusses the material that may be used to make the absorbent food pad. However, there is no disclosure that would have suggested to one of ordinary skill in the art to have modified Jensen to add a food preserving element into the material of the food container itself, and the examiner does not cite any, as the rejection is best understood. None of the other cited references teach adding a food preserving element into the material of the food container as claimed. Beckwith relates to building materials, for example, used in masonry materials, such s concrete, cinder and blocks. One of ordinary skill in the art would not have been motivated to look to Beckwith, in the art of manufacturing masonry materials to solve problems with food spoilage in food containers. See Remarks, pages 5-7.
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. However, it is still the examiner’s assessment that the claimed invention with amended claim limitations is anticipated or prima facie obvious over previously cited prior arts including Jensen et al. (US 2008/0199577 A1) and/or Beckwith et al. (US 3,240,736), and a newly found reference Oguma et al. (US 4,961,322) as presented in the instant Office action. 

   MODIFIED REJECTIONS
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:
Claim 9 recites “The food container according to claim 8” which appears to be a misspelling of “The food container according to claim 1”, since claim 8 has been cancelled.
Claim 11 recites “The food container according to claim 2” which appears to be a misspelling of “The food container according to claim 1”, since claim 2 has been cancelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US 2008/0199577 A1, hereinafter “Jensen”), in view of Oguma et al. (US 4,961,322, hereinafter “Oguma”).
In regard to claims 1 and 18, Jensen discloses a food container for preserving freshness of food (Abstract, paragraph [0014]), the food container comprising (Fig. 1 – Fig. 3, paragraphs [0024]-[0031]):
(i) a container body (12, Fig. 1) having a cavity adapted for containing food items;
(ii) a lid detachably secured on the container body to close the cavity of the container (14, Fig. 1); and 
(iii) one or more food preserving elements (20, Fig. 1) capable of absorbing food spoiling gas, such as moisture (claim 18) (paragraph [0044]), or comprising oxygen (O2)-scavenging system (paragraph [0040]), to preserve freshness of the food items; 
wherein the one or more food preserving elements are disposed inside the cavity releasably (see Fig. 1 – Fig. 3).
Jensen discloses the absorbent food pad (20, Fig.1) further comprises oxygen scavengers (paragraph [0012]).
But Jensen does not explicitly disclose the food preserving elements (20, Fig. 1) capable of absorbing food spoiling gas is added in a regenerative manner.
Oguma discloses a box type fresh food storing device for storing fresh foods such as vegetables, fruits, cereals, meats, eggs, milk products and the like (col. 1, lines 5-12). Oguma discloses the device of the present invention is for use in the form of a box type fresh food storing unit installed on the floors of homes, liquor stores and supermarkets, wherein the device comprises an oxygen absorbing portion comprising an oxygen absorbing agent such as active carbon, zeolite and the like (col. 3, lines 7-10). Oguma discloses a regeneration process for the absorbing agent (Fig. 6; col. 10, lines 1-16) which directs the food preserving elements (20, Fig. 1) capable of absorbing food spoiling gas is added in a regenerative manner.
It is noted that both the Jensen and Oguma references direct a food container for preserving freshness of food comprising an absorbent material that include oxygen scavengers.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the absorbent food pad (20, Fig.1) of Jensen to provide the food preserving elements (20, Fig. 1) capable of absorbing food spoiling gas is added in a regenerative manner, such as the food preserving elements comprises active carbon and zeolite, as taught by Oguma, because the food container for preserving freshness of food including an absorbent material comprising an oxygen absorbing agent such as active carbon, zeolite and the like that is a regenerative material, is a known, effective methods/materials for maintaining freshness of food by scavenging oxygen as taught by Oguma (col. 3, lines 7-10; Fig. 6; col. 10, lines 1-16).

In regard to claims 9 and 10, Jensen discloses the absorbent food pad (20, Fig.1) may have a top sheet, a bottom sheet, and one or more islands disposed between the top sheet and the bottom sheet. The absorbent food pad may also have a base panel and one or more side panels hingeably connected to the base panel. Embodiments of the disclosure have one or more side panels that are foldable, allowing the pad 20 to conform to a base, side walls or underside of the cover of the food storage container (12, Fig. 1) (paragraph [0035]). Since casing refers to “a cover or shell that protects or enclose something”, the disclosure an absorbent food pad comprising a top sheet, a bottom sheet, and one or more islands disposed between the top sheet and the bottom sheet does meets the limitations recited in claims 8 and 9 of claimed invention. In addition, Jensen discloses the absorbent food pad (20, Fig.1) comprises an adhesive material that can be removed and disposed after use (paragraph [0041]) which is considered to encompasses the self-adhesive and magnet or hook and loop Velcro as recited in claim 10 of claimed invention. 

In regard to claims 12 and 15, Jensen discloses the absorbent food pad (20, Fig.1) has an absorbent medium or superabsorbent medium capable of absorbing food spoiling gas, such as moisture (paragraph [0044]). The absorbent medium or superabsorbent medium may be a material such as fluff pulp, cellulosic material, binding fiber, airlaid, nonwoven, woven, polymer, absorbent gels, superabsorbent polymer (SAP), compressed SAP composite of SAP granules adhered with one or more binders or plasticizers, airlaid with SAP, compressed composite with short or microfiber materials, thermoplastic polymer fibers, cellulose powders, and combinations thereof. The non-woven material may be spun-bonded polypropylene or perforated plastic film (paragraph [0036]). This renders the limitation recited in claim 12 of claimed invention. Since Jensen discloses polypropylene as one of plastic materials in comprising absorbent food pad (20, Fig.1), the limitation of claim 15 using polypropylene resin is considered obvious as evidenced by Beckwith et al. (US 3,240,736). 

In regard to claims 13 and 14, Jensen’s teachings, as evidenced by Beckwith et al. (US 3,240,736), set forth above, directs a combination of gas adsorbent material into plastic material such as polypropylene resin. Jensen does not explicitly disclose the mass composition of gas adsorbent in the plastic materials as recited in claims 13 and 14, however, the claimed mass composition of gas adsorbent in the plastic materials would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize absorbent food pad activity and utility taking into consideration the operational parameters of the gas adsorption operation (time, temperature, pressure, throughput), the geometry of the absorbent food pad, the physical and chemical make-up of the food to be preserved. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Oguma, as applied to claim 1 above, and further in view of Magargee et al. (US 2006/0070523 A1, hereinafter “Magargee”).
In regard to claim 11, Jensen discloses the absorbent food pad (20, Fig.1) further comprises ethylene scavengers (paragraph [0012]).
Jensen does not explicitly disclose the ethylene scavengers comprises adsorbent material such as potassium treated zeolite. 
Magargee discloses a process and a composition for absorbing ethylene (Abstract). Magargee discloses zeolite treated with potassium permanganate (paragraph [0014]) for maintaining freshness of fruit by absorbing ethylene (paragraphs [0003]; [0004]). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the absorbent food pad (20, Fig.1) of Jensen, in view of Oguma, to provide the ethylene scavengers comprises adsorbent material such as potassium treated zeolite as taught by Magargee, because the zeolite treated with potassium permanganate (paragraph [0014]) is a known, effective materials for maintaining freshness of fruit by absorbing ethylene (Magargee, paragraphs [0003]; [0004]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Oguma, as applied to claim 12 above, and further in view of Leroy et al. (US 6,941,764, hereinafter “Leroy”).
In regard to claim 16, Jensen, in view of Oguma, does not explicitly disclose the food container is subject to a heating treatment for regeneration of the food container.
Leroy discloses a refrigerated trolley for an aircraft in preserving food (Abstract). Leroy discloses adsorbent used in adsorbing moisture and the method of heating to regenerate the adsorbent material (col. 2, lines 1-67). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to adopt the method of using the food container of Jensen, in view of Oguma, to provide the scheme of the food container is subject to a heating treatment for regeneration of the food container as taught by Leroy, because the scheme of the food container being subject to a heating treatment for regeneration of the food container is a known, effective scheme for regenerating the food container for adsorbing moisture as taught by Leroy (col. 2, lines 1-67). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Oguma, as applied to claim 12 above, and further in view of Magargee.
In regard to claim 17, Jensen discloses the absorbent food pad (20, Fig.1) further comprises ethylene scavengers (paragraph [0012]).
Jensen, in view of Ochi, does not explicitly disclose the ethylene scavengers comprises adsorbent material such as potassium treated zeolite. 
Magargee discloses a process and a composition for absorbing ethylene (Abstract). Magargee discloses zeolite treated with potassium permanganate (paragraph [0014]) for maintaining freshness of fruit by absorbing ethylene (paragraphs [0003]; [0004]). 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the absorbent food pad (20, Fig.1) of Jensen, in view of Ochi, to provide the ethylene scavengers comprises adsorbent material such as potassium treated zeolite as taught by Magargee, because the zeolite treated with potassium permanganate (paragraph [0014]) is a known, effective materials for maintaining freshness of fruit by absorbing ethylene (Magargee, paragraphs [0003]; [0004]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772